Name: Regulation (EEC) No 1054/73 of the Commission of 18 April 1973 on detailed rules for aid in respect of silkworms
 Type: Regulation
 Subject Matter: economic policy;  consumption;  cooperation policy;  agricultural activity
 Date Published: nan

 Avis juridique important|31973R1054Regulation (EEC) No 1054/73 of the Commission of 18 April 1973 on detailed rules for aid in respect of silkworms Official Journal L 105 , 20/04/1973 P. 0004 - 0005 Finnish special edition: Chapter 3 Volume 5 P. 0136 Greek special edition: Chapter 03 Volume 9 P. 0139 Swedish special edition: Chapter 3 Volume 5 P. 0136 Spanish special edition: Chapter 03 Volume 7 P. 0011 Portuguese special edition Chapter 03 Volume 7 P. 0011 REGULATION (EEC) No 1054/73 OF THE COMMISSION of 18 April 1973 on detailed rules for aid in respect of silkworms THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 845/72 (1) of 24 April 1972 laying down special measures to encourage silkworm rearing, and in particular Article 2 (5) thereof; Whereas Council Regulation (EEC) No 922/72 (2) of 2 May 1972, as amended by Regulation (EEC) No 884/73 (3), laid down the general rules for the granting of aid in respect of silkworms for the 1972/73 and 1973/74 rearing years ; whereas it is the responsibility of the Commission to adopt the relevant detailed rules of application for the 1973/74 rearing year; Whereas, pursuant to Article 2 (2) of Regulation (EEC) No 845/72 and Article 2 (3) of Regulation (EEC) No 922/72, aid is granted solely for boxes which contain a minimum quantity of eggs and which have given a minimum production of cocoons ; whereas the Member States should be permitted to determine the minimum quantities but in the light of the normal conditions of production in the Community; Whereas Article 3 of Regulation (EEC) No 922/72 states that Member States are to introduce a control ensuring that the product for which aid is requested meets the requirements for the granting thereof ; whereas, consequently, applications for aid submitted by rearers must include the minimum of information necessary for this control; Whereas uniform conditions for the payment of the amount of the aid should be laid down; Whereas Member States are authorized to grant aid solely to rearers who have obtained their boxes of eggs from an approved body and who have delivered to an approved body the cocoons produced ; whereas for the purposes of the proper application of the system of aid, the conditions for the approval of such bodies should be defined; Whereas, in this particular case, in order to ensure the effectiveness of the control system referred to above, applications for aid should be accompanied by accompanied issued by those bodies and should be checked by Member States; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Flax and Hemp; HAS ADOPTED THIS REGULATION: Article 1 For the 1973/74 rearing year, the aid referred to in Article 2 of Regulation (EEC) No 845/72 shall be granted under the conditions laid down in the following Articles in respect of silkworms reared in the Community. Article 2 The aid shall be granted only in respect of boxes: (a) which contain at least 20 000 silkworm eggs suitable for hatching; (b) which have given a minimum number of selected cocoons, having a suitable external appearance and being mature, of uniform colour and dimensions, free from marks and rust, and suitable for reeling. The minimum production referred to under (b) is determined by the relevant Member State and may not be less than 20 kg. Article 3 1. Aid shall be granted to silkworm rearers on application to be submitted by the latter not later than 31 December 1973. A rearer may submit only one application. 2. The Member State pays the amount of the aid to the rearer in the four months following that in which the application has been submitted. Article 4 1. The application shall include at least: - the name, address and signature of the party making the application, (1)OJ No L 100, 27.4.1972, p. 1. (2)OJ No L 106, 5.5.1972, p. 1. (3)OJ No L 86, 31.3.1973, p. 34. - the number of boxes of eggs used and the date or dates on which these were recieved, - the quantity of cocoons produced from these eggs and the date or dates on which these cocoons were delivred, - the place of storage of the cocoons produced or, if they have been sold and delivered, the name and address of the first purchaser. 2. Where the provisions of Article 2 (2) of Regulation (EEG) No 922/72 are to be applied, an application shall be admissible only if it is accompanied by the attestations referred to in Article 6 of this Regulation. Article 5 1. Pursuant to Article 2 (2) of Regulation (EEC) No 922/72 public or private bodies may be approved only where their accounts specify at least: - the number of boxes delivered, the name of the rearer to whom they were consigned and the date of despatch, - the quantity of cocoons received, the name of the rearer supplying them and the date of receipt. 2. Member States shall submit approved bodies to a control entailing a check, in particular, as to agreement between entries in the relevant accounts and those in the attestations referred to in Article 6. Article 6 The approved bodies shall issue to rearers: - not later than 40 days after the despatch of boxes of eggs, an attestation specifying at least the name and the address of the rearer concerned, the number of boxes delivered, the date of despatch and the date of issue of the attestation; - not later than 40 days after the receipt of the cocoons, an attestation specifying at least the name and address of the rearer concerned, the quantity of cocoons received, the date of receipt and the date of issue of the attestation. Article 7 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 April 1973. For the Commission The President FranÃ §ois-Xavier ORTOLI